           Case 2:20-cv-00372-RAJ Document 3 Filed 03/13/20 Page 1 of 1

                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
                                     OFFICE OF THE CLERK
                                          AT SEATTLE



WILLIAM M. MCCOOL
CLERK OF COURT
700 STEWART ST.
SEATTLE, WA 98101

March 13, 2020


Gabriella Kertesz
9702 1ST AVE NW
SEATTLE, WA 98117



Your civil action Kertesz v. Ferguson was filed in the U.S. District Clerk's office at Seattle on March 9, 2020.

Your case has been assigned Case Number 2:20−cv−00372−BAT, and has been assigned to Judge Brian A
Tsuchida, Presiding Judge

All future correspondence with the Court must contain the entire case number as indicated above.




Thank you,

WILLIAM M. MCCOOL, Clerk


s/Deputy Clerk

cc: file
